Defendant has appealed from a judgment of the Supreme Court in an action for unpaid stock transfer taxes and penalties under article XII of the Tax Law. The complaint alleges that he sold, transferred, distributed and delivered or procured the delivery and transfer of 531,820 shares of Producers Royalty Company, Inc., stock and failed to pay the tax imposed by the provisions of the Tax Law. Defendant’s answer alleges, inter alia, that he sold and distributed the stock on behalf of Producers Royalty Company, Inc., and one Shaw, its president. The evidence sustains the material findings of the trial court. Judgment unanimously affirmed, with costs.